Exhibit (h)(8) THIRD AMENDMENT TO FUND ACCOUNTING SERVICES AGREEMENT This Amendment is made as of the 22nd day of September, 2006, to each Fund Accounting Services Agreement listed on ScheduleA (the “Agreement”) between the Funds listed thereon, on behalf of the Portfolios listed thereon (the “Funds”), and DWS Scudder Fund Accounting Corporation (formerly known as Scudder Fund Accounting Corporation) (“FUND ACCOUNTING”). WHEREAS, on March19, 2003, the Agreement was amended to authorize FUND ACCOUNTING to delegate to agents to assist it in performing its duties under the Agreement; and WHEREAS, Deutsche Investment Management Americas Inc. (the “Adviser”) serves as investment adviser and administrator to the Funds pursuant to separate investment management agreements which were amended on March19, 2003 to authorize the Adviser to delegate to agents to assist it in performing administrative duties thereunder; and WHEREAS, on April1, 2003, FUND ACCOUNTING and the Adviser entered into a sub-administration and sub-accounting agreement with State Street Bank and Trust Company (“State Street”) in which FUND ACCOUNTING and the Adviser delegated to State Street responsibility for performing certain duties which FUND ACCOUNTING and the Adviser otherwise were responsible for under the Agreement and the investment management agreements, respectively; and WHEREAS, Section7 of the Agreement entitled “Compensation and FUND ACCOUNTING Expenses” provides that FUND ACCOUNTING shall be entitled to recover its reasonable out-of-pocket expenses, and Section5 of each investment management agreement provides that the Adviser is not required to pay any expenses of the Fund other than those specifically allocated to the Adviser; and WHEREAS, the parties wish to amend Section 7 of the Agreement, as amended by the Second Amendment dated as of April 1, 2003, to provide that out-of-pocket expenses payable by the Funds under the Agreement shall include fees from State Street for manual pricing of securities in an amount up to $45,000 per annum across the DWS complex of funds. NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1. The first paragraph of Section 7 of the Agreement shall be amended to read as follows: 1 FUND ACCOUNTING shall be paid as compensation for its services pursuant to this Agreement such compensation as may from time to time be agreed upon in writing by the two parties.FUND ACCOUNTING shall be entitled to recover its reasonable telephone, courier or delivery service, and all other reasonable out-of-pocket, expenses as incurred, including, without limitation, reasonable attorneys' fees and reasonable fees for pricing services.In addition to the charges of pricing vendors as shown on Schedule B to the Second Amendment to the Agreement, out-of-pocket expenses payable by the Funds under the Agreement shall include fees from State Street for manual pricing of securities in an amount up to $45,000 per annum across the DWS complex of funds. IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their duly authorized officer as of the day and year first set forth above. EACH FUND LISTED ON SCHEDULEA By:/s/Philip J. Collora Philip J. Collora Vice President DWS SCUDDER FUND ACCOUNTING CORPORATION By:/s/Paul Schubert Paul Schubert President Accepted and agreed to: DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By:/s/Michael Colon Michael Colon Chief Operating Officer 2 SCHEDULE A TO THIRD AMENDMENT TO FUND ACCOUNTING SERVICES AGREEMENT Fund Portfolio Date of Fund Accounting Services Agreement DWS Blue Chip Fund December 31, 1997 DWS Target Fund DWS Target 2008 Fund December 31, 1997 DWS Target 2010 Fund December 31, 1997 DWS Target 2011 Fund December 31, 1997 DWS Target 2012 Fund December 31, 1997 DWS Target 2013 Fund December 31, 1997 DWS Target 2014 Fund December 31, 1997 DWS Technology Fund December 31, 1997 DWS Balanced Fund December 31, 1997 DWS Value Series, Inc. DWS Dreman Concentrated Value Fund December 31, 1997 DWS Dreman High Return Equity Fund December 31, 1997 DWS Dreman Mid Cap Value Fund December 31, 1997 DWS Dreman Small Cap Value Fund December 31, 1997 DWS Dreman Large Cap Value Fund December 31, 1997 DWS High Income Series DWS High Income Fund December 31, 1997 3 Fund Portfolio Date of Fund Accounting Services Agreement DWS State Tax-Free Income Series DWS California Tax-Free Income Fund December 31, 1997 DWS New York Tax-Free Income Fund December 31, 1997 DWS Strategic Income Fund December 31, 1997 DWS U.S. Government Securities Fund December 31, 1997 DWS Variable Series II DWS Money Market VIP December 31, 1997 DWS Balanced VIP December 31, 1997 DWS High Income VIP December 31, 1997 DWS Government & Agency Securities VIP December 31, 1997 DWS International Select Equity VIP May 1, 1998 DWS Small Cap Growth VIP December 31, 1997 DWS Large Cap Value VIP December 31, 1997 DWS Dreman Small Cap Value VIP December 31, 1997 DWS Blue Chip VIP December 31, 1997 DWS Strategic Income VIP December 31, 1997 DWS Dreman High Return Equity VIP May 1, 1998 DWS Global Thematic VIP May 5, 1998 DWS Technology VIP May 1, 1999 4 Fund Portfolio Date of Fund Accounting Services Agreement DWS Janus Growth and Income VIP October 29, 1999 DWS Turner Mid Cap Growth VIP May 1, 2001 DWS Davis Venture Value VIP May 1, 2001 DWS Mid Cap Growth VIP May 1, 2001 DWS Core Fixed Income VIP May 1, 2001 DWS High Income Trust December 31, 1997 DWS Multi-Market Income Trust December 31, 1997 DWS Municipal Income Trust December 31, 1997 DWS Strategic Income Trust December 31, 1997 DWS Strategic Municipal Income Trust December 31, 1997 Cash Account Trust Money Market Portfolio December 31, 1997 Government & Agency Securities Portfolio December 31, 1997 Tax-Exempt Portfolio December 31, 1997 Investors Cash Trust Government & Agency Securities Portfolio December 31, 1997 Treasury Portfolio December 31, 1997 Investors Municipal Cash Fund Investors Florida Municipal Cash Fund December 31, 1997 Investors Michigan Municipal Cash Fund December 31, 1997 5 Fund Portfolio Date of Fund Accounting Services Agreement Investors New Jersey Municipal Cash Fund December 31, 1997 Investors Pennsylvania Municipal Cash Fund December 31, 1997 Tax-Exempt New York Money Market Fund December 31, 1997 Tax-Exempt California Money Market Fund December 31, 1997 DWS Money Funds DWS Money Market Prime Series December 31, 1997 DWS Government & Agency Money Fund December 31, 1997 DWS Tax-Exempt Money Fund December 31, 1997 6
